*355The opinion of the court was delivered by
PARKER, J.
Ventnor City, in June, 1908, enacted an ordinance requiring a license fee of $50 per year for every electric car carrying passengers within the city limits, providing for the posting of such license in such car, and imposing a penalty of $50 on any person or corporation operating any car without license or failing to post the license if obtained. On complaint of operating a car without license prosecutor was adjudged guilty and fined, and brings this writ of cer-tiorari to review the conviction. Section 1 of the ordinance reads as follows:
“Section 1. Be it ordained by the common council of Vent-nor City, that on and after June 1st, 1908, any person, persons or corporation operating or running electric cars for the carrying of passengers within the limits of Ventnor City, shall pay annually on or before June 1st of each and every year a license fee of $50 for every car operated or running within the limits of Ventnor City.”
The ordinance was passed on June 3d, 1908, and approved on June 8th, 1908. It could not be retroactive although it purports so to be. Construing it prospectively, it is evident that the license fees are payable on or before June 1st, 1909, and annually thereafter. Hence no license fee was collectible from the prosecutor at the time of the complaint. For this reason the conviction will be set aside. We have not found it necessary to discuss the other reasons filed.